Citation Nr: 0508824	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-20 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to January 
1975 and from September 1978 to July 1981.  The veteran died 
in September 1990, and the appellant is his surviving spouse.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 RO decision, which determined 
that new and material evidence had not been received to 
reopen a claim of service connection for the cause of the 
veteran's death.  

In December 2004, the appellant appeared at the RO and 
testified at a hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required on her part.  


REMAND

Remand is warranted in this appeal to provide adequate 
notification in regard to claim development.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)).  The VCAA redefined the obligations of VA 
with respect to its duties to notify and assist a claimant.  
For example, the VCAA requires VA to notify the claimant and 
her representative of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate her claim.  As part of the notice, 
VA is to specifically inform the claimant and her 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  

After a preliminary review of the record on appeal, the Board 
finds that, despite a letter to the appellant in January 
2003, the RO has not properly apprised her of the redefined 
obligations of the VA, as contained in the VCAA, in regard to 
her claim.  Specifically, the RO has not informed her as to 
what the evidence must show to reopen her claim of 
entitlement to service connection (i.e., new and material 
evidence).  In the January 2003 letter, the RO improperly 
informed her as to what the evidence must show to establish 
service connection for the cause of the veteran's death.  

Thus, on remand, the RO must ensure compliance with the 
notice provisions contained in the VCAA, to include sending 
any additional letters to the appellant, as deemed 
appropriate.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In that regard, it is noted that since the appellant 
filed her application to reopen a claim of service 
connection, the definition of new and material evidence has 
been amended and is codified at 38 C.F.R. § 3.156(a) (2004).  
However, the amended definition is not liberalizing, and 
applies only to an application to reopen a finally-decided 
claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629 (August 29, 2001).  It does not 
apply to the appellant's claim, which was received in August 
2000.  Accordingly, any letters sent to appellant informing 
her of what the evidence must show to reopen her service 
connection claim should reflect the "old" definition of 
"new and material evidence."  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO, in accordance with the 
notification and development action 
required by the VCAA and its implementing 
regulations, should take appropriate steps 
to advise the appellant as to what the 
evidence must show to reopen her claim of 
entitlement to service connection, and as 
to what specific evidence and information 
she is responsible for providing to VA in 
that regard.  In so doing, the RO must 
provide the appellant with the definition 
of "new and material evidence" as 
contained in 38 C.F.R. § 3.156(a) (2001), 
prior to its amendment.  
66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001).

2.  Upon completion of the foregoing, the 
RO should readjudicate the appellant's 
claim.  If the decision remains adverse 
to the appellant, the RO should provide 
her and her representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



